 In theMatterof LANETT BLEACHERY AND DYEWoRlis, EMPLOYERandFEDERATION OF DYERS, FINISHERS,PRINTERS&BLEACHERS OFAMER-ICA, CIO,PETITIONERCase No. 10-R-1937.-Decided October 11, 1946Mr. Borden Burr,of Birmingham, Ala., andMr. John A. Simmons,of Lanett, Ala., for the Employer.Cllr.John J. Brownlee,of Atlanta, Ga., andMr. Ferdinand Silvia,of Charlotte, N. C., for the Petitioner.Mr. Sydney S. Asher, Jr.,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONUpon a petition duly filed, hearing in this case was held at WestPoint, Georgia, on August 9 and 10, 1946, before Albert D. 1llaynard,hearing officer.The rulings of the hearing officer made at the hearingare free from prejudicial error and are hereby affirmed.The Employer has requested oral argument.The Employer's re-quest is hereby denied inasmuch as the record and briefs, in our opinion,adequately present the issues and positions of the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THEEMPLOYERLanett Bleachery and Dye Works is an Alabama corporation en-gaged in the business of bleaching, dyeing, printing, napping, andsanforizing cotton piece goods at its plant in Lanett, Alabama.Dur-ing the year 1945, the Employer purchased in excess of $1,000,000worth of raw materials, approximately 90 percent of which wasshipped to the Employer's plant from points outside the State ofAlabama.Duringthe someperiod, the Employer produced finishedproducts valued in excess of $1,000,000, approximately 90 percent ofwhich was sent to points outside the State.The Employer admits, andwe find, that it is engagedin commercewithin the meaning of the National Labor Relations Act.71 N L R. B, No. 42.317 318DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization, affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Employer has refused to recognize the Petitioner as the ex-clusive bargaining representative of employees of the Employer.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit composed of all production and mainte-nance employees of the Employer, excluding printers, watchmen,guards, clerical employees, timekeepers, laboratory technicians, con-fidential employees, and supervisory employees.The Employerapparently does not object to the composition of the proposed unitbut maintains that the unit should include the production and main-tenance employees, not only of the Employer, but also of the so-called"Valley Mills" owned and operated by the West Point ManufacturingCompany, hereinafter referred to as West Point.A. The operations of the companiesWest Point is an Alabama corporation engaged in the manufactureof cotton textiles.Its operations are conducted in seven plants, infive of which textiles are produced 1 in an unfinished state known as"gray goods."These unfinished goods are shipped to the Employer'smill for finishing.When the finishing has been completed, the finishedproduct is in some instances returned to West Point for furtherprocessing and delivery to West Point's customers, and in other in-stances is shipped by the Employer directly to West Point's customersatWest Point's orders.The Employer is paid a commission by WestPoint for all of West Point's goods which are processed by it, andWest Point retains title to the goods during the processing operations.Approximately 75 percent of the Employer's business consists offinishing goods produced by West Point; the remainder of the Em-ployer's business consists of finishing goods produced by other textilemanufacturing concerns.The Employer's mill and the seven plants of West Point are locatedin an area known as "The Valley." The mill of the Employer iscontiguous to one of the mills of West Point.The other mills of WestPoint are from 2 to 7 miles distant from the Employer's mill.IOf the two remaining plants, one is engaged in the processing and sale of cotton waste,and the other handles certain maintenance and service functions. LANETT BLEACHERY AND DYE WORKS319Ever since the incorporation of the Employer, West Point hasowned more than 50 percent of the Employer's common stock. At thepresent time, the same individual is president of both the Employerand West Point. Of the Employer's five officers and nine directors,two officers and four directors are either officers or directors of-WestPoint.However, the directors of each company hold separate meet-ings, and the directors of one company cannot take effective actionwith respect to the corporate affairs of the other. In addition to itscontrolling interest in the Employer, West Point also owns a con-1rolling interest in the Dixie Cotton Mills at LaGrange, Georgia, andthe Chattahoochee Valley Railroad, at West Point, Georgia.2The Employer maintains an office in its mill, at which its personnelrecords are kept. In addition, the Employer shares general officesWith West Point at West Point, Georgia, approximately 1 mile fromthe Employer's plaint.The pay rolls of both companies are preparedby West Point's pay roll department, for which service the Employerreimburses West Point.However, the Employer's employees are paidby checks of the Employer, Whereas West Point's employees are paidby West Point checks. Separate records are maintained for each com-pany, and separate profit and loss statements are prepared.Both the Employer and West Point own and operate houses whichare rented to their respective employees at cost.However, housesowned by the Employer are rented only to the Employer's employees,and not to employees of West Point.Some of the Employer's job classifications are similar to thoseoccurring in West Point's plants, while others are not.A comparisonof the wage rates paid by the two companies to employees employedin similar jobs reveals that the wages paid by the Employer do notnecessarily correspond in all instances to those paid by West Point.However, the labor policies of both companies have always been closelyintegrated.Many of the Employer's employees have previously beenemployed by West Point.' Life, accident and health insurance planesfor the benefit of employees are similar in both companies.The em-ployees of both concerns share medical and recreational facilities, thecosts of which are prorated between the companies.B.Past bargaining history and self-organizationNeither the Employer nor West Point has ever entered into anycollective- bargaining contract with any union.The Petitioner dis-claims any interest in the employees of West Point,' and has organized2The Employer does not seek to include the employees of these companies in the unit3Previous service with West Pointis consideredby the Employer incomputingthe totallength of service of employees foi iacaiion pin posesThe Petitioner accepts for inembe(Slup only pining 911(1 bleailune employeesTheemployees of West Point are principally textile workers,and are therefore not within thecategories accepted by the Petitioner717734-l7-vol 7122 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly employees of the Employer. So far as the record reveals, noother union has any membership among employees of any of the"Valley Mills."C.ConclusionsWest Point and the Employer are separate corporate entities en-gaged in different, though related, operations. In view of this factand the other evidences of separateness between the two corporations,we are of the opinion that a unit limited to the employees of theEmployer is appropriate.'We find that all production and maintenance employees of the Em-ployer, excluding printers, back tenders,° watchmen, guards, clericalemployees, laboratory technicians, timekeepers, confidential em-ployees all supervisory employees of the rank of second-hand andabove, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Lanett Bleachery and Dye Works,Lanett, Alabama, an election by secret ballot shrill be conducted asearly as possible, but not later than thirty (30) clays from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Tenth Region. acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees In the unit found appropriate In Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to be repre-sented by Federation of Dyers, Finishers, Printers & Bleachers ofAmerica, CIO, for the purposes of collective bargaining.5SeeMatter ofReea,esSound Laboratories,lee,00 N L R B 4r.2. andMatter of TheAnpciIs Company/,50 N L R P 1541Back tenders are,in effect, apprentice printersSecond hands are the lowest lank of supers iso,V emplo%ees